COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-07-018-CV
 
 
LARRY BARBER                                                                  APPELLANT
 
                                                   V.
 
LINDA BURNETT                                                                    APPELLEE
 
                                              ------------
 
           FROM
THE 360TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Larry Barber
attempts to appeal from the trial court=s denial of his application for writ of habeas corpus in a family law
case.  On January 23, 2007, we sent
Appellant a letter stating that we were concerned that we lacked jurisdiction
over the appeal and that we would dismiss the appeal for want of jurisdiction
unless Appellant or any other party desiring to continue the appeal filed, on
or before February 2, a response showing grounds for continuing the appeal.  We have not received a response.
Although a habeas corpus
proceeding is not a suit affecting the parent-child relationship, the court may
refer to the provisions of family code title V for definitions and procedures
as appropriate.  Tex. Fam. Code Ann. ' 157.371 (Vernon 2002). 
Section 109.002 allows appeals from final orders only.  Id. ' 109.002(a), (b).  It is
apparent from the record of the habeas corpus hearing that other issues and
parties remain pending in the trial court; thus, the trial court=s order on Appellant=s petition for writ of habeas corpus is not a final, appealable
order.  Accordingly, we dismiss this
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL A:   GARDNER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:
February 22, 2007




[1]See Tex. R. App. P. 47.4.